TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-20-00003-CV


                                 In re Steven Michael Backstrom




                   ORIGINAL PROCEEDING FROM BURNET COUNTY


                             MEMORANDUM OPINION


                Relator Steven Michael Backstrom filed a pro se petition for writ of mandamus

complaining of the district court’s alleged refusal to rule on his “Motion to Investigate Fraud on

the Court” filed August 19, 2019. On September 12, 2019, Backstrom filed a motion for an

evidentiary hearing on his motion to investigate and a “Petition for Findings of Fact and

Conclusions of Law.” 1

                The district attorney’s response to the mandamus petition notes that Backstrom’s

district-court filings relate to his second postconviction application for writ of habeas corpus 2

that was filed with the district court and denied by the Texas Court of Criminal Appeals without




       1   Backstrom provided only the first page of his district-court filings.
       2 Backstrom has filed multiple postconviction applications for writ of habeas corpus.
See Ex parte Backstrom, No. WR-76,283-08 (Tex. Crim. App. May 9, 2018); Ex parte
Backstrom, No. WR-76,283-06 (Tex. Crim. App. Sept. 16, 2015); Ex parte Backstrom, No. WR-
76,283-04 (Tex. Crim. App. Nov. 12, 2012); Ex parte Backstrom, No. WR-76,283-01 (Tex.
Crim. App. Aug. 24, 2011).
a written order. See Ex parte Backstrom, No. WR-76,283-04 (Tex. Crim. App. Nov. 12, 2012).

Backstrom is attempting a collateral attack on the denial of that prior habeas application.

               Jurisdiction over postconviction relief from final felony convictions is vested

exclusively in the Texas Court of Criminal Appeals. Ex parte Garcia, No. 03-14-00292-CR,

2014 Tex. App. LEXIS 8715, at *1 (Tex. App.—Austin Aug. 8, 2014, orig. proceeding); see

Tex. Code Crim. Proc. art. 11.07, § 5; Board of Pardons & Paroles ex rel. Keene v. Court of

Appeals for the Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim. App. 1995). Intermediate courts

of appeals have no jurisdiction in criminal law matters pertaining to proceedings initiated under

article 11.07. Garcia, 2014 Tex. App. LEXIS 8715, at *1; In re McAfee, 53 S.W.3d 715, 718

(Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).

               Here, Backstrom’s mandamus petition states that he seeks to investigate his trial

counsel’s “fraudulent statements” in an affidavit presented to the district court in 2012 on

Backstrom’s prior postconviction habeas application. We conclude that we lack jurisdiction over

Backstrom’s mandamus petition because it seeks a district-court ruling and findings pertaining to

the denial of his prior postconviction habeas application. See In re Villa, No. 07-18-00220-CV,

2018 Tex. App. LEXIS 5821, at *2 (Tex. App.—Amarillo July 26, 2018, orig. proceeding)

(concluding that court lacked jurisdiction to order district-court judge to conduct hearing on

disputed facts concerning relator’s punishment-enhancement complaint and noting that relator

had requested hearing of this nature as to 11.07 habeas corpus application that was dismissed in

2015); In re Morgan, No. 02-16-00077-CV, 2016 Tex. App. LEXIS 3136, at *1 (Tex. App.—

Fort Worth Mar. 28, 2016, orig. proceeding) (concluding that court lacked jurisdiction over

relator’s mandamus petition that challenged trial court’s express or implied rulings made during



                                                 2
prior 11.07 application); In re Estes, No. 11-15-00002-CR, 2015 Tex. App. LEXIS 545, at *3

(Tex. App.—Eastland Jan. 22, 2015, orig. proceeding) (same).

                Accordingly, Backstrom’s petition for writ of mandamus is dismissed for want of

jurisdiction.



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Jurisdiction

Filed: March 13, 2020




                                               3